Citation Nr: 1739035	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-15 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for ischemic heart disease (IHD).  

2.  Entitlement to a disability rating in excess of 60 percent for IHD.

3.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In light of the United States Court of Appeals for Veterans Claims (Court) holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), (a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record or expressly raised by the Veteran) the Board has considered the TDIU claim as part of his pending increased rating claim, and is listing the raised TDIU claim as an issue on appeal.

In support of his claim, the Veteran testified at a hearing at the RO in June 2017 before the undersigned Veterans Law Judge of the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board is granting a 60 percent rating for IHD and the issue of a higher rating for this disability and entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

The Veteran's service-connected is manifested by a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.


CONCLUSION OF LAW

The criteria for the assignment of a 60 percent rating for service-connected IHD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, including Diagnostic Code 7019 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The February 2011 RO rating decision granted service connection for ischemic heart disease (IHD), assigning a 10 percent rating effective August 31, 2010.  However, during the pendency of the appeal, the March 2011 rating decision granted an increased rating of 30 percent, and an earlier effective date of August 20, 2008 (for coronary artery disease (CAD) status post myocardial infarction, coronary artery bypass graft, angioplasty with stenting and cardiac transplant). 

The Veteran was granted his 30 percent disability rating under 38 C.F.R. § 4.104, Diagnostic Code 7019 which is for cardiac transplantation.  Under Diagnostic Code 7019 contemplating heart transplant, a minimum 30 percent evaluation is to be assigned following a heart transplant.  A 60 percent evaluation is assigned when there is more than one episode of acute, congestive heart failure in the past year; or, workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with ejection fraction of 30 to 50 percent.  A maximum 100 percent evaluation is assigned when there is chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104.

Note (2) states that if a laboratory determination of METs by exercise testing cannot be done for medical reasons, and estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope may be used. 

The record contains private medical records that show the Veteran underwent diagnostic testing.  A July 2010 private SPECT scan, which showed an ejection fraction of 68 %.  The EKG showed left atrial abnormality (could not rule out inferior infarct).  There was no significant change when compared to an August 2010 ECG.  In May 2011 a stress test was attempted but discontinued due to shortness of breath.  The METs was reportedly 3.3.

The Veteran had a VA heart examination in March 2011 where it was noted that the Veteran had a history of myocardial infarction and coronary artery bypass graft in 1989; angioplasty with stenting in 2001, and cardiac transplant in 2002.  His EKG showed left atrial abnormality (could not rule out inferior infarct).  The severity was considered mild.  The SPECT scan showed reversible perfusion defect at the anterolateral wall.  The severity was considered mild.  There was a reported ejection fraction of 68%.  It was noted that it was medically contraindicated for the Veteran to undergo a stress test because of shortness of breath and the VA examiner stated gave him an approximate METs of 5-6.  The examiner reported that the ejection fraction was more indicative of current cardiac function as METs is taking into consideration several conditions and not limited to his heart, as is, ejection fraction.   The examiner found that the disability resulted in mild severity.   

Private medical record indicates that cardiopulmonary testing was conducted in July 2012.  The examiner indicated that he had ischemic cardiomyopathy with chronic systolic heat failure with an EF 29%.  His workload at peak exercise was 3.1 METs.  The examiner determined that this would meet the criteria for a 60 percent rating.    

A May 2016 VA examination report shows that stress ECHO in February 2015 was negative for ischemia with normal LVF.  The LV ejection fraction was 55-60%.  A June 2015 EKG results noted arrhythmia, sinus tachycardia with no acute ischemic changes.  Chest X-ray in July 2015 note improved left lower lobe consolidation.  The estimated METs were less than 3-5.  The examiner stated that the Veteran's estimated METs level is confounded by his other comorbid medical conditions including peripheral vascular disease status post multiple stents, rheumatoid arthritis, gout, pulmonary emphysema, lumbar spondylosis, chronic low back pain status post surgery, rotator cuff syndrome, obesity, obstructive sleep apnea, so his cardiac status is better indicated by his ejection fraction, which is normal:

After careful review of the relevant medical evidence, the Board finds that the Veteran's IHD disability warrants a 60 percent disability rating.  The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. 38 U.S.C.A. § 5107 (b). 

The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which clearly does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Upon weighing the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's METs of 3.1 can be attributed to his IHD.  Accordingly, with the benefit of the doubt resolved in the Veteran's favor, the Veteran's METs level shall be attributed to his service-connected IHD.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

Consequently, the Board concludes that a 60 percent initial rating for the Veteran's IHD is warranted.

In light of the need for additional VA examination the Board will remand the case to determine if a higher rating is warranted.  


ORDER

Entitlement to a rating of 60 percent for IHD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Although there was sufficient medical evidence to award the 60 percent rating for the Veteran's heart disabilities assigned herein, the Board finds that an updated examination is necessary to determine whether even higher rating is warranted.  At his hearing, the Veteran stated that he had recently received VA treatment for his IHD.  Therefore, all outstanding medical records should be obtained and VA examination should be scheduled.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a VCAA letter, a VA Form 21-8940 and any other required forms addressing his TDIU issue.

2.  Obtain any updated treatment records of the Veteran and associate them with the record to include complete VA treatment records, dated from 2014 forward, and associate them with the Veterans Benefits Management System (VBMS) and Virtual VA e-folders.

3.  Schedule the Veteran for a VA examination to determine the severity of his IHD.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.  The examiner should comment on the occupational and functional impact of this disability.  

A complete rationale for all opinions should be provided.

4.  Finally, readjudicate the issues on appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


